MEMORANDUM **
Jose Martinez-Fernandez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ decision that summarily affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evi*633dence, Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), and we deny the petition.
Assuming credibility, substantial evidence supports the IJ’s finding that Martinez-Fernandez failed to establish that the harm he experienced occurred on account of a protected ground because he failed to show that guerillas were interested in him for any reason other than conscription. Thus, his asylum claim fails. See id. at 1151.
Because Martinez-Fernandez failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.